DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent, Donald Grodsky, pled guilty to one count of money laundering in violation of 18 U.S.C. 1956(a)(3). Over a 17 month period, respondent laundered approximately $634,800 in funds which Respondent believed were the proceeds of illegal marijuana distribution. Respondent laundered the funds through various means including use of his attorney trust fund account. Upon his arrest, respondent surrendered approximately $35,650 in “fees” received for his illegal activities. Respondent has been sentenced to imprisonment for a term of 36 months, to be followed by three years supervised probation with special conditions. Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, we find that respondent’s conviction involved a serious crime, and adversely reflects upon his fitness to practice law. The disciplinary board’s recommendation that respondent be disbarred is adopted.
Accordingly, it is ordered that the name of Donald H. Grodsky be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked. All *363costs of this proceedings are assessed to respondent.
DISBARMENT ORDERED.
KIMBALL, J., not on panel.